In a proceeding pursuant to article 78 of the Civil Practice Act, to compel the issuance to petitioner of certain building permits pursuant to a previous Special Term order directing that such permits issue, the Chief Building and Zoning Inspector of the Town of Brookhaven and its Town Clerk appeal from an order of the Supreme Court, Queens County, dated September 13, 1962, and entered on the same day in Suffolk County, which granted the petition and directed that the permits issue. Order reversed on the law, with $10 costs and disbursements, and petition dismissed. The present proceeding was instituted and determined during the pendency of the appeal to this court from the previous order (see 35 Misc 2d 501). This court has since reversed the previous order, holding, in effect, that the permits were properly refused (Matter of Setauket Development Corp. v. Romeo, 18 A D 2d 825). Hence the order here under review, which merely implements the previous order, must likewise be reversed. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur. [36 Misc 2d 146.]